--------------------------------------------------------------------------------

Exhibit 10.1


$70,000,000


PAR  TECHNOLOGY  CORPORATION


4.500% Convertible Senior Notes due 2024




PURCHASE AGREEMENT


April 10, 2019


JEFFERIES LLC
520 Madison Avenue
New York, New York 10022


Ladies and Gentlemen:


PAR Technology Corporation, a Delaware corporation (the “Company”), hereby
agrees with you as follows:


1.            Issuance of Securities.  Subject to the terms and conditions
herein contained, the Company proposes to issue and sell to Jefferies LLC (the
“Initial Purchaser”) $70,000,000 in aggregate principal amount of 4.500%
Convertible Senior Notes due 2024 (the “Initial Securities”).  The Initial
Securities will be issued pursuant to an indenture (the “Indenture”), to be
dated as of April 15, 2019, by and among the Company and The Bank of New York
Mellon Trust Company, N.A., as trustee (the “Trustee”).  In addition, the
Company has granted to the Initial Purchaser an option to purchase up to an
additional $10,000,000 aggregate principal amount of its 4.500% Convertible
Senior Notes due 2024 on the terms and conditions and for the purposes set forth
in Section 2 (the “Option Securities” and, together with the Initial Securities,
the “Securities”).  The Securities will be convertible into cash and duly and
validly issued, fully paid and non-assessable shares of the Company’s common
stock, par value $0.02 per share (the “Common Stock”), or a combination thereof
including any such shares issuable upon conversion in connection with a
“make-whole fundamental change” (as defined in the Final Offering Memorandum)
(such shares, the “Conversion Shares”), on the terms, and subject to the
conditions, set forth in the Indenture. Capitalized terms used but not defined
herein shall have the meanings set forth in the “Description of the Notes”
section of the Final Offering Memorandum (as hereinafter defined).


The Securities will be offered and sold to the Initial Purchaser pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof  (the
“Final Offering Memorandum”).  The Company has prepared a preliminary offering
memorandum, dated April 9, 2019 (the “Preliminary Offering Memorandum”), (ii) a
pricing term sheet, dated the date hereof, attached hereto as Schedule I, which
includes pricing terms and other information with respect to the Securities and
the Conversion Shares (the “Pricing Supplement”), and (iii) the Final Offering
Memorandum, in each case, relating to the offer and sale of the Securities (the
“Offering”).  All references in this Agreement to the Preliminary Offering
Memorandum, the Time of Sale Document (as defined herein) or the Final Offering
Memorandum include, unless expressly stated otherwise, (i) all amendments or
supplements thereto, (ii) all documents, financial statements and schedules and
other information contained, incorporated by reference or deemed incorporated by
reference therein (and references in this Agreement to such information being
“contained,” “included” or “stated” (and other references of like import) in the
Preliminary Offering Memorandum, the Time of Sale Document or the Final Offering
Memorandum shall be deemed to mean all such information contained, incorporated
by reference or deemed incorporated by reference therein) and (iii) any offering
memorandum “wrapper” to be used in connection with offers to sell, solicitations
of offers to buy or sales of the Securities in non-U.S. jurisdictions.  The
Preliminary Offering Memorandum and the Pricing Supplement are collectively
referred to herein as the “Time of Sale Document.”



--------------------------------------------------------------------------------

Page 2
2.            Terms of Offering.  The Initial Purchaser has advised the Company,
and the Company understands, that the Initial Purchaser will make offers to sell
(the “Exempt Resales”) some or all of the Securities purchased by the Initial
Purchaser hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchaser reasonably
believes are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A
under the Securities Act).  As used herein, “Time of Sale” means 5:05 p.m. (New
York City time) on the date of this Agreement.


This Agreement, the Indenture and the Securities are collectively referred to
herein as the “Documents”, and the transactions contemplated hereby and thereby
are collectively referred to herein as the “Transactions.”


3.            Purchase, Sale and Delivery.


(a)            On the basis of the representations, warranties, agreements and
covenants herein contained and subject to the terms and conditions herein set
forth, the Company agrees to issue and sell to the Initial Purchaser, and the
Initial Purchaser agrees to purchase from the Company, the aggregate principal
amount of Initial Securities at a purchase price of 95% of the aggregate
principal amount thereof.


(b)            The Company hereby grants to the Initial Purchaser an option to
purchase up to $10,000,000 in aggregate principal amount of Option Securities at
the same purchase price as set forth above in Section 3(a) for the Initial
Securities.  The option will expire 30 days after the date of the Final Offering
Memorandum and may be exercised in whole or in part from time to time by written
notice being given to the Company by the Initial Purchaser; provided that such
option may be exercised only once and provided further that such option cannot
be exercised unless the Option Securities will be fungible with the Initial
Securities for purposes of U.S. federal income tax laws.  Such notice shall set
forth the aggregate principal amount of Option Securities as to which the option
is being exercised, the names in which the principal amount of Option Securities
are to be registered, the denominations in which the Option Securities are to be
issued and the date and time, as determined by the Initial Purchaser, when the
Option Securities are to be delivered; provided, however, that this date and
time shall not be earlier than the Initial Closing Date, and if later than the
Initial Closing Date, shall not be earlier than the second business day after
the date on which the option shall have been exercised nor later than the fifth
business day after the date on which the option shall have been exercised.


(c)            Delivery to the Initial Purchaser of and payment for the Initial
Securities shall be made at a closing (the “Initial Closing”) to be held at
10:00 a.m., New York City time, on April 15, 2019 (the “Initial Closing Date”)
and delivery to the Initial Purchaser of and payment for the Option Securities
shall be made at a closing (the “Option Closing” and, together with the Initial
Closing, a “Closing”) to be held at a date and time specified by the Initial
Purchaser in the written notice of the Initial Purchaser’s election to purchase
the Option Securities (the “Option Closing Date” and, together with the Initial
Closing Date, a “Closing Date”), in each case, at the New York City offices of
White & Case LLP (or such other place as shall be reasonably acceptable to the
Initial Purchaser).


(d)            The Company shall deliver to the Initial Purchaser one or more
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form, registered in such names and denominations
as the Initial Purchaser may request, against payment by the Initial Purchaser
of the purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchaser at least two business days prior to the Closing.  The
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive form shall be made available to the Initial
Purchaser for inspection at the New York City offices of White & Case LLP (or
such other place as shall be reasonably acceptable to the Initial Purchaser) not
later than 10:00 a.m. New York City time one business day immediately preceding
the applicable Closing Date.  Securities to be represented by one or more
definitive global securities in book-entry form will be deposited on the Closing
Date, by or on behalf of the Company, with The Depository Trust Company (“DTC”)
or its designated custodian, and registered in the name of Cede & Co.


(e)            The Company shall deliver to the Initial Purchaser, on the date
of this Agreement, a properly completed and executed Certification Regarding
Beneficial Owners of Legal Entity Customers, together with copies of additional
documentation necessary to comply with 31 CFR § 1010.230, and the Company
undertakes to provide such additional supporting documentation as the Initial
Purchaser may reasonably request in connection with the verification of the
foregoing certification.



--------------------------------------------------------------------------------

Page 3
4.            Representations and Warranties of the Company.  The Company hereby
represents and warrants to, and agrees with, the Initial Purchaser that, as of
the date hereof and as of the applicable Closing Date:


(a)            Limitation on Offering Materials.  The Company has not prepared,
made, used, authorized, approved or distributed and will not, and will not cause
or allow its agents or representatives to, prepare, make, use, authorize,
approve or distribute any written communication that constitutes an offer to
sell or a solicitation of an offer to buy the Securities, or otherwise is
prepared to market the Securities, other than (i) the Time of Sale Document,
(ii) the Final Offering Memorandum and (iii) any marketing materials (including
any roadshow or investor presentation materials) or other written
communications, in each case used in accordance with Section 5(c) hereof (each
such communication by the Company or its agents or representatives described in
this clause (iii), a “Company Additional Written Communication”).


(b)            No Material Misstatement or Omission.  (i) The Time of Sale
Document, as of the Time of Sale, did not include any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (ii) the Final Offering Memorandum, as of the date thereof, did not,
and, at the Closing Date, will not include any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(iii) each such Company Additional Written Communication does not conflict with
the information contained in the Time of Sale Document or the Final Offering
Memorandum, and when taken together with the Time of Sale Document, did not,
and, at the Closing Date, will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
except in each case that the representations and warranties set forth in this
paragraph do not apply to statements or omissions made in reliance upon and in
conformity with information relating to the Initial Purchaser and furnished to
the Company in writing by the Initial Purchaser expressly for use in the Time of
Sale Document or the Final Offering Memorandum as set forth in Section 12.  No
injunction or order has been issued that either (i) asserts that any of the
Transactions is subject to the registration requirements of the Securities Act
or (ii) would prevent or suspend the issuance or sale of any of the Securities
or the use of the Time of Sale Document or the Final Offering Memorandum in any
jurisdiction, and no proceeding for either such purpose has commenced or is
pending or, to the knowledge of the Company, is contemplated.


(c)            Documents Incorporated by Reference.  The documents incorporated
or deemed to be incorporated by reference in the Time of Sale Document or the
Final Offering Memorandum, at the time they were filed with the SEC, complied
and will comply, in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the SEC thereunder (collectively, the “Exchange Act”) and did not or will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.


(d)            Reporting Compliance.  The Company is subject to, and is in
compliance in all material respects with, the reporting requirements of Section
13 and Section 15(d), as applicable, of the Exchange Act.


(e)            Preparation of the Financial Statements.  The audited
consolidated financial statements and related notes of the Company and the
Subsidiaries contained or incorporated by reference in the Time of Sale Document
and the Final Offering Memorandum (the “Financial Statements”) present fairly in
all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries, as of the respective
dates and for the respective periods to which they apply and have been prepared
in accordance with GAAP applied on a consistent basis throughout the periods
involved (except as such inconsistency may be expressly stated in the related
notes thereto) and the requirements of Regulation S-X.  All financial,
statistical and market and industry data and forward-looking statements (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in or incorporated by reference into the Time of Sale Document
and the Final Offering Memorandum are fairly and accurately presented in all
material respects, are based on or derived from sources that the Company
believes to be reliable and accurate and are presented on a reasonable basis. 
No other financial statements and no supporting financial statement schedules
are required to be included in the Time of Sale Document or the Final Offering
Memorandum.



--------------------------------------------------------------------------------

Page 4
(f)            Disclosure Controls and Procedures. The Company maintains an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the SEC’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure.  The Company has carried out
evaluations of the effectiveness of its disclosure controls and procedures as
required by Rule 13a-15 of the Exchange Act.  The statements relating to
disclosure controls and procedures made by the principal executive officers (or
their equivalents) and principal financial officers (or their equivalents) of
the Company in the certifications required by the Sarbanes-Oxley Act of 2002 and
the rules and regulations promulgated in connection therewith are complete and
correct.


(g)            Independent Accountants.  BDO USA, LLP, who have certified and
expressed their opinion with respect to the financial statements including the
related notes thereto contained in the Time of Sale Document and the Final
Offering Memorandum, are (i) an independent registered public accounting firm
with respect to the Company and the Subsidiaries within the applicable rules and
regulations adopted by the SEC and as required by the Securities Act, (ii) to
the knowledge of the Company, in compliance with the applicable requirements
relating to the qualification of accountants Regulation S-X and (iii) a
registered public accounting firm as defined by the Public Company Accounting
Oversight Board (United States) whose registration has not been suspended or
revoked and who has not requested such registration to be withdrawn.


(h)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is contained in the Time of Sale Document and the Final
Offering Memorandum, except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, (i) neither the Company nor any of the Subsidiaries
has incurred any liabilities, direct or contingent, including without limitation
any losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and the
Subsidiaries, taken as a whole, or has entered into any transactions that are
material, individually or in the aggregate, to the Company and the Subsidiaries,
taken as a whole, not in the ordinary course of business, (ii) there has not
been any material decrease in the capital stock or any material increase in any
short-term or long-term indebtedness of the Company or the Subsidiaries, or any
payment of or declaration to pay any dividends or any other distribution with
respect to the Company, and (iii) there has not been any material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the properties, business, prospects, operations,
earnings, assets, liabilities or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole (each of clauses (i), (ii) and
(iii), a “Material Adverse Change”).


(i)            Rating Agencies.  No “nationally recognized statistical rating
organization” (as that term is used in Rule 15c3-1(c)(2)(vi)(F) under the
Exchange Act) (i) has imposed (or has informed the Company that it is
considering imposing) any condition (financial or otherwise) to retain any
rating assigned to the Company or to any securities of  the Company or (ii) has
indicated to the Company that it is considering (A) the downgrading, suspension,
or withdrawal of, or any review (or of any potential or intended review) for a
possible change in, any rating so assigned (including, without limitation, the
placing of any of the foregoing ratings on credit watch with negative or
developing implications or under review with an uncertain direction) or (B) any
change in the outlook for any rating of the Company or any securities of the
Company.


(j)            Subsidiaries.  Each corporation, partnership or other entity in
which the Company, directly or indirectly through any of the Subsidiaries, owns
more than fifty percent (50%) of any class of equity securities or interests is
listed on Schedule II attached hereto (the “Subsidiaries”).


(k)            Incorporation and Good Standing of the Company and the
Subsidiaries.  The Company and each of the Subsidiaries (i) has been duly
organized or formed, as the case may be, is validly existing and is in good
standing under the laws of its jurisdiction of organization, (ii) has all
requisite power and authority to carry on its business and to own, lease and
operate its properties and assets as described in the Time of Sale Document and
in the Final Offering Memorandum and (iii) is duly qualified or licensed to do
business and is in good standing as a foreign corporation, partnership or other
entity as the case may be, authorized to do business in each jurisdiction in
which the nature of such businesses or the ownership or leasing of such
properties requires such qualification, except, in each case, where the failure
to be so qualified would not, individually or in the aggregate, have a material
adverse effect on (A) the properties, business, prospects, operations, earnings,
assets, liabilities or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, (B) the ability of the Company to perform its
obligations in all material respects under any Document, (C) the validity or
enforceability of any of the Documents, or (D) the consummation of any of the
Transactions (each, a “Material Adverse Effect”).



--------------------------------------------------------------------------------

Page 5
(l)            Capitalization and Other Capital Stock Matters.  All of the
issued and outstanding shares of capital stock or other equity interests of the
Company and each of the Subsidiaries have been duly authorized and validly
issued, are fully paid and nonassessable and were not issued in violation of,
and are not subject to, any preemptive or similar rights.  The Securities, the
Conversion Shares and all other outstanding shares of capital stock or other
equity interests of the Company conform in all material respects to the
descriptions thereof set forth in the Time of Sale Document and the Final
Offering Memorandum.  The Conversion Shares have been duly authorized and
reserved for issuance upon such conversion by all necessary corporate action and
such shares, when issued upon such conversion in accordance with the terms of
the Securities, will be validly issued, fully paid and non-assessable; no holder
of the Conversion Shares will be subject to personal liability by reason of
being such a holder; and the issuance of the Conversion Shares upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company.  None of the outstanding shares of Common Stock
was issued in violation of any preemptive rights or other similar rights granted
by the Company to any securityholder of the Company.  All of the outstanding
shares of capital stock or other equity interests of each of the Subsidiaries
are owned, directly or indirectly, by the Company, free and clear of all liens,
security interests, mortgages, pledges, charges, equities, claims or
restrictions on transferability or encumbrances of any kind (collectively,
“Liens), other than any existing Liens in favor of Citizens Bank N.A.
(“Citizens”) to secure obligations under that certain Credit Agreement, dated as
of June 5, 2018, among the Company, as Borrower, the Loan Parties from time to
time party thereto and Citizens, as amended on March 4, 2019 (the “2018 Credit
Facility”) and any Permitted Liens (as defined in the 2018 Credit Facility) in
existence on the date hereof (collectively, the “Existing Permitted Liens”), and
those imposed by the Securities Act and the securities or “Blue Sky” laws of
certain U.S. state or non-U.S. jurisdictions. Except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, there are no outstanding (A)
options, warrants, preemptive rights, rights of first refusal or other rights to
purchase from the Company or any of the Subsidiaries, (B) agreements, contracts,
arrangements or other obligations of the Company or any of the Subsidiaries to
issue or (C) other rights to convert any obligation into or exchange any
securities for, in the case of each of clauses (A) through (C), shares of
capital stock of or other ownership or equity interests in the Company or any of
the Subsidiaries.


(m)            Legal Power and Authority.  The Company has all necessary power
and authority to execute, deliver and perform its obligations under the
Documents and to consummate the Transactions.


(n)            This Agreement and the Indenture.  This Agreement has been duly
and validly authorized, executed and delivered by the Company.  The Indenture
has been duly and validly authorized by the Company and, at the Initial Closing
Date, will have been duly executed and delivered by the Company and will
constitute a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought.  When executed and delivered, this Agreement and the Indenture will
conform in all material respects to the descriptions thereof in the Time of Sale
Document and the Final Offering Memorandum set out under the caption
“Description of Notes.”


(o)            The Securities.  The Securities have been duly and validly
authorized by the Company and, when issued and delivered to and paid for by the
Initial Purchaser in accordance with the terms of this Agreement and the
Indenture, will have been duly executed, authenticated, issued and delivered and
will constitute legal, valid and binding obligations of the Company, entitled to
the benefit of the Indenture, and enforceable against the Company in accordance
with its terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.  When executed and
delivered, the Securities will conform in all material respects to the
descriptions thereof in the Time of Sale Document and the Final Offering
Memorandum set out under the caption “Description of Notes”  and will be in the
form contemplated by the Indenture.



--------------------------------------------------------------------------------

Page 6
(p)            Compliance with Existing Instruments.  Neither the Company nor
any of the Subsidiaries is (i) in violation of its certificate of incorporation,
by-laws or other organizational documents (the “Charter Documents”); (ii) in
violation of any U.S. or non-U.S. federal, state or local statute, law or
ordinance, or any judgment, decree, rule, regulation, order or injunction
(collectively, “Applicable Law”) of any U.S. or non-U.S. federal, state, local
or other governmental or regulatory authority, governmental or regulatory agency
or body, court, arbitrator or self-regulatory organization (each, a
“Governmental Authority”), applicable to any of them or any of their respective
properties; or (iii) in breach of or default under any bond, debenture, note,
loan or other evidence of indebtedness, indenture, mortgage, deed of trust,
lease or any other agreement or instrument to which any of them is a party or by
which any of them or their respective property is bound (collectively, the
“Applicable Agreements”), except, in the case of clauses (ii) and (iii) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and other,
in the case of clause (ii), than as disclosed in the Time of Sale Document and
the Final Offering Memorandum.  All Applicable Agreements that are material to
the Company and the Subsidiaries taken as a whole, are in full force and effect
and are legal, valid and binding obligations, other than as disclosed in the
Time of Sale Document and the Final Offering Memorandum.  There exists no
condition that, with the passage of time or otherwise, would constitute (a) a
violation of such Charter Documents or Applicable Laws or (b) a breach of or
default or a “Debt Repayment Triggering Event” (as defined below) under any
Applicable Agreement, except that a portion of the proceeds from the Offering
will be required to repay indebtedness outstanding under the 2018 Credit
Facility. As used herein, a “Debt Repayment Triggering Event” means any event or
condition that gives, or with the giving of notice or lapse of time would give,
the holder of any note, debenture or other evidence of indebtedness (or any
person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of the Subsidiaries or any of their respective properties.


(q)            No Conflicts.  Neither the execution, delivery or performance of
the Documents nor the consummation of any of the Transactions (including the use
of proceeds from the sale of the Securities as described in the Time of Sale
Document and the Final Offering Memorandum under the caption “Use of Proceeds”)
will conflict with, violate, constitute a breach of or a default (with the
passage of time or otherwise) or a Debt Repayment Triggering Event under, or
result in the imposition of a Lien on any assets of the Company or any of the
Subsidiaries,  the imposition of any penalty or a Debt Repayment Triggering
Event under or pursuant to (i) the Charter Documents, (ii) any Applicable
Agreement, (iii) any Applicable Law or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the
Company, except in the case of clauses (ii) and (iii) for such conflicts,
violations, breaches, defaults or events that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(r)            No Consents.  Assuming (i) that the purchasers in any Exempt
Resales are QIBs and (ii) the accuracy of the Initial Purchaser’s
representations and warranties in Section 6 herein, no consent, approval,
authorization, order, filing or registration of or with any Governmental
Authority or third party is required for execution, delivery or performance of
the Documents or the consummation of the Transactions, except such (i) that have
been made and are in full force and effect and (ii) as may be required under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other
non-U.S. laws applicable to the purchase of the Securities outside the U.S. in
connection with the Transactions.


(s)            No Material Proceedings.  (i) No stop order suspending the
qualification or exemption from qualification of any of the Securities in any
jurisdiction shall have been issued and no proceeding for that purpose shall
have been commenced or, to the Company’s knowledge, be pending or contemplated
as of the applicable Closing Date and (ii) there is no action, claim, suit,
demand, hearing, notice of violation or deficiency, or proceeding pending or, to
the knowledge of the Company or any of the Subsidiaries, threatened or
contemplated by Governmental Authorities or threatened by others (collectively,
“Proceedings”) that, with respect to clauses (i) and (ii) of this paragraph (A)
would restrain, enjoin, prevent or interfere with the consummation of the
Offering or any of the Transactions or (B) would, individually or in the
aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

Page 7
(t)            All Necessary Permits.  Each of the Company and the Subsidiaries
possess all licenses, permits, certificates, consents, orders, approvals and
other authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, have a Material
Adverse Effect; each of the Company and the Subsidiaries has fulfilled and
performed all of its obligations with respect to such Permit except where the
failure to perform such obligations would not, individually or in the aggregate,
have a Material Adverse Effect; no event has occurred which allows, or after
notice or lapse of time would allow, revocation or termination of any such
Permit or has resulted, or after notice or lapse of time would result, in any
other material impairment of the rights of the holder of any such Permit; and
none of the Company or the Subsidiaries has received or has any reason to
believe it will receive any notice of any proceeding relating to revocation or
modification of any such Permit, except as described in the Time of Sale
Document and the Final Offering Memorandum or except where such revocation or
modification would not, individually or in the aggregate, have a Material
Adverse Effect.


(u)            Title to Properties.  Each of the Company and the Subsidiaries
has good, marketable and valid title to all material real property owned by it
and good title to all material personal property owned by it and good and valid
title to all material leasehold estates in real and personal property being
leased by it and, as of the applicable Closing Date, will be free and clear of
all Liens other than (i) Existing Permitted Liens and (ii) those that do not
materially interfere with the use made and proposed to be made of such property
by the Company and the Subsidiaries. All Applicable Agreements to which the
Company or any of the Subsidiaries is a party or by which any of them is bound
are valid and enforceable against each of the Company or such Subsidiary, as
applicable, and are valid and enforceable against the other party or parties
thereto and are in full force and effect with only such exceptions as would not,
individually or in the aggregate, have a Material Adverse Effect.


(v)            Tax Law Compliance.  All material Tax (as hereinafter defined)
returns required to be filed by the Company and each of the Subsidiaries have
been filed and all such returns are true, complete and correct in all material
respects.  All material Taxes that are due from the Company and the Subsidiaries
have been paid other than those (i) currently payable without penalty or
interest or (ii) being contested in good faith and by appropriate proceedings
and for which adequate accruals have been established in accordance with
generally accepted accounting principles of the United States, applied on a
consistent basis throughout the periods involved (“GAAP”). To the knowledge of
the Company, there are no actual or proposed Tax assessments against the Company
or any of the Subsidiaries that would, individually or in the aggregate, have a
Material Adverse Effect. The accruals on the books and records of the Company
and the Subsidiaries in respect of any material Tax liability for any period not
finally determined are adequate to meet any assessments of Tax for any such
period. For purposes of this Agreement, the term “Tax” and “Taxes” shall mean
all U.S. and non-U.S. federal, state, and local taxes, and other assessments of
a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax or penalties applicable thereto.


(w)            Intellectual Property Rights.  Each of the Company and the
Subsidiaries owns, or is licensed under, and has the right to use, all patents,
patent rights, licenses, inventions, copyrights, know-how (including trade
secrets and other unpatented and/or unpatentable proprietary or confidential
information, systems or procedures), trademarks, service marks, domain names and
trade names (collectively, “Intellectual Property”) necessary for the conduct of
its businesses and, as of the applicable Closing Date, the Intellectual Property
will be free and clear of all Liens, other than (i) Existing Permitted Liens and
(ii) those that do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries.  The Company is not a
party to, or bound by, any options, licenses or agreements with respect to the
intellectual property rights of any other person or entity that are necessary to
be described in the Time of Sale Document or the Final Offering Memorandum to
avoid a material misstatement or omission and are not described therein.  No
claims or notices of any potential claim have been asserted by any person
challenging the use of any such Intellectual Property by the Company or any of
the Subsidiaries or questioning the validity or effectiveness of any
Intellectual Property or any license or agreement related thereto, other than
any claims that, if successful, would not, individually or in the aggregate,
have a Material Adverse Effect.  None of the intellectual property used by the
Company or any of the Subsidiaries has been obtained or is hereby used by the
Company or any of the Subsidiaries in violation of any contractual obligation
binding on the Company or any of the Subsidiaries or, to the Company or any of
the Subsidiaries’ knowledge, its officers, directors or employees or otherwise
in violation of the rights of any person, except as would not, individually or
in the aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------

Page 8
(x)            Data Privacy. The Company has implemented, and requires that its
third party vendors implement, commercially reasonable policies and commercially
reasonable security (a) regarding the collection, use, disclosure, retention,
processing, transfer, confidentiality, integrity, and availability of personal
data, and business proprietary or sensitive information, in its possession,
custody, or control, or held or processed on its behalf, and (b) regarding the
integrity and availability of the information technology and software
applications the Company owns, operates, or outsources; the Company has not
experienced any information security incident that has compromised the integrity
or availability of the information technology and software applications the
Company owns, operates, or outsources, that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
and the Subsidiaries have complied in all material respects with their
respective privacy policies and other legal obligations regarding the
collection, use, transfer, storage, protection, disposal and disclosure by the
Company and the Subsidiaries of personal and user information gathered or
accessed in the course of their respective operations, and, to the knowledge of
the Company, there has been no unauthorized access to or other misuse of such
information that would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.


(y)            ERISA Matters.  Each of the Company, the Subsidiaries and each
ERISA Affiliate (as hereinafter defined) has fulfilled its obligations, if any,
under the minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to Section
302 of ERISA, which the Company, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”).  None of
the Company, the Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA.  “ERISA Affiliate” means a corporation, trade or business that is,
along with the Company or any subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.


(z)            Labor Matters.  Except as disclosed in the Time of Sale Document
and the Final Offering Memorandum with respect to subclauses (i) and (ii), (i)
the Company is not party to or bound by any collective bargaining agreement with
any labor organization; (ii) there is no union representation question existing
with respect to the employees of the Company, and, to the knowledge of the
Company, no union organizing activities are taking place that, could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; (iii) to the knowledge of the Company, no new union organizing
or decertification efforts are underway or threatened against the Company; (iv)
no labor strike, work stoppage, slowdown or other material labor dispute is
pending against the Company, or, to the Company’s knowledge, threatened against
the Company; (iv) there is no worker’s compensation liability, experience or
matter that could be reasonably expected to have a Material Adverse Effect; (v)
to the knowledge of the Company, there is no threatened or pending liability
against the Company pursuant to the Worker Adjustment Retraining and
Notification Act of 1988, as amended (“WARN”), or any similar state or local
law; (vi) there is no employment-related charge, complaint, grievance,
investigation, unfair labor practice claim or inquiry of any kind, pending
against the Company that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; (vii) to the knowledge of the
Company, no employee or agent of the Company has committed any act or omission
giving rise to liability for any violation identified in subsection (v) and (vi)
above, other than such acts or omissions that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and (viii)
no term or condition of employment exists through arbitration awards, settlement
agreements or side agreement that is contrary to the express terms of any
applicable collective bargaining agreement.


(aa)            Compliance with Environmental Laws.  Each of the Company and the
Subsidiaries is (i) in compliance with any and all applicable U.S. or non-U.S.
federal, state and local laws and regulations relating to health and safety, or
the pollution or the protection of the environment or hazardous or toxic
substances of wastes, pollutants or contaminants (“Environmental Laws”), (ii)
has received and is in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct its respective
businesses and (iii) has not received notice of, and is not aware of, any actual
or potential liability for damages to natural resources or the investigation or
remediation of any disposal, release or existence of hazardous or toxic
substances or wastes, pollutants or contaminants, in each case except where such
non-compliance with Environmental Laws, failure to receive and comply with
required permits, licenses or other approvals, or liability would not,
individually or in the aggregate, have a Material Adverse Effect.  Neither the
Company nor any of the Subsidiaries has been named as a “potentially responsible
party” under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, or any similar U.S. or non-U.S. state or
local Environmental Laws or regulation requiring the Company or any of the
Subsidiaries to investigate or remediate any pollutants or contaminants, except
where such requirements would not, individually or in the aggregate, have a
Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business.



--------------------------------------------------------------------------------

Page 9
(bb)            Use of Proceeds; Solvency; Going Concern.  On the applicable
Closing Date, after giving pro forma effect to the Offering and the use of
proceeds therefrom described under the caption “Use of Proceeds” in the Time of
Sale Document and Final Offering Memorandum, the Company (i) will be Solvent (as
hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature.  As used in
this paragraph, the term “Solvent” means, with respect to a particular date,
that on such date (i) the present fair market value (or present fair saleable
value) of the assets of the Company is not less than the total amount required
to pay the liabilities of the Company on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Company is able to pay its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the Time of Sale Document and
Final Offering Memorandum, the Company is not incurring debts or liabilities
beyond its ability to pay as such debts and liabilities mature; (iv) the Company
is not engaged in any business or transaction, and is not about to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which the Company is engaged; and (v)  the Company is not otherwise
insolvent under the standards set forth in Applicable Laws.


(cc)            Insurance.  The Company and its  Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which they
are engaged.  All material policies of insurance insuring the Company or any of
the Subsidiaries or their respective businesses, assets, employees, officers and
directors are in full force and effect.  The Company and the Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects, and there are no claims by the Company or any of the Subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause which denial would
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any such Subsidiary has been refused any insurance coverage sought or
applied for, and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not,
individually or in the aggregate, have a Material Adverse Effect.


(dd)            Accounting System.  The Company and its Subsidiaries make and
keep accurate books and records and maintain a system of internal accounting
controls and procedures sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP, and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences. The Company’s independent auditors and board of directors have been
advised of: (i) all “material weaknesses” and “significant deficiencies” (each,
as defined in Rule 12b-2 of the Exchange Act), if any, in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data and (ii) all
fraud, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls (whether or not
remediated); any such existing material weaknesses, if any, have been disclosed
in the Time of Sale Document and the Final Offering Memorandum in all material
respects; and since the date of the most recent evaluation of such disclosure
controls and procedures and internal controls, there have been no significant
changes in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.


(ee)            No Price Stabilization or Manipulation.  Neither the Company nor
any of its Affiliates has and, to the Company’s knowledge, no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company, whether to facilitate the sale or resale of any of the Securities
or otherwise, (ii) sold, bid for, purchased, or paid anyone any compensation for
soliciting purchases of, any of the Securities, or (iii) except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.



--------------------------------------------------------------------------------

Page 10
(ff)            No Registration Required Under the Securities Act or
Qualification Under the TIA.  Without limiting any provision herein, no
registration under the Securities Act and no qualification of the Indenture
under the Trust Indenture Act of 1939, as amended (the “TIA”), is required for
the offer or sale of the Securities to the Initial Purchaser as contemplated
hereby or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs and (ii) the accuracy of the Initial Purchaser’s
representations and warranties in Section 6 herein.


(gg)            Rule 144A; No Integration or General Solicitation.  The
Securities will be, upon issuance, eligible for resale pursuant to Rule 144A
under the Securities Act and no other securities of the Company are of the same
class (within the meaning of Rule 144A under the Securities Act) as the
Securities and listed on a national securities exchange registered under Section
6 of the Exchange Act, or quoted in a U.S. automated inter-dealer quotation
system.  No securities of the Company have been offered, issued or sold by the
Company or any of its Affiliates within the six-month period immediately prior
to the date hereof that would be integrated with the offering of the Securities
contemplated by this Agreement; and the Company does not have any intention of
making, and will not make, an offer or sale of such securities of the Company,
for a period of six months after the date of this Agreement.  As used in this
paragraph, the terms “offer” and “sale” have the meanings specified in Section
2(a)(3) of the Securities Act.  None of the Company, any of its Affiliates or
other person acting on behalf of the Company has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act (each, a “General Solicitation”), other than any General
Solicitation with the consent of the Initial Purchaser and set forth on Schedule
III.


(hh)            No Applicable Registration or Other Similar Rights.  There are
no persons with registration or other similar rights to have any equity or debt
securities of the Company or any “Affiliate” registered for sale under a
registration statement in connection with the Offering.


(ii)            Margin Requirements.  None of the Transactions or the
application of the proceeds of the Securities will violate or result in a
violation of Section 7 of the Exchange Act (including, without limitation,
Regulation T (12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or
Regulation X (12 C.F.R. Part 224) of the Board of Governors of the Federal
Reserve System).


(jj)            Investment Company Act.  As of the date hereof and, after giving
effect to the Offering and the use of proceeds of the Offering, the Company is
not and will not be, individually or on a consolidated basis, an “investment
company” that is required to be registered under the Investment Company Act; and
following the Closing, the Company and the Subsidiaries intend to conduct their
businesses in a manner so as not to be required to register under the Investment
Company Act.


(kk)            No Brokers.  Neither the Company nor any of its Affiliates has
engaged any broker, finder, commission agent or other person (other than the
Initial Purchaser) in connection with the Offering or any of the Transactions,
and neither the Company nor any of its Affiliates is under any obligation to pay
any broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchaser).


(ll)            No Restrictions on Payments of Dividends.  Except as otherwise
disclosed in the Time of Sale Document and the Final Offering Memorandum, there
is no encumbrance or restriction on the ability of any subsidiary of the Company
(x) to pay dividends or make other distributions on such subsidiary’s capital
stock or to pay any indebtedness to the Company or any other subsidiary of the
Company, (y) to make loans or advances or pay any indebtedness to, or
investments in, the Company or any other subsidiary or (z) to transfer any of
its property or assets to the Company or any other subsidiary of the Company,
except any encumbrances or restrictions that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(mm)            Sarbanes-Oxley.  Except as otherwise disclosed in the Time of
Sale Document and the Final Offering Memorandum, there is and has been no
failure on the part of the Company and the Subsidiaries or any of the officers
and directors of the Company or any of the Subsidiaries, in their capacities as
such, to comply with the applicable provisions of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.



--------------------------------------------------------------------------------

Page 11
(nn)            Foreign Corrupt Practices Act.  Except as otherwise disclosed in
the Time of Sale Document and the Final Offering Memorandum, none of the Company
or any Subsidiary or, to the knowledge of the Company, any director, officer,
employee or any agent or other person acting on behalf of the Company or any
subsidiary has, in the course of its actions for, or on behalf of, the Company
or any subsidiary (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee from corporate funds; (iii) violated or is in violation
of any provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and the Subsidiaries, and, to the
knowledge of the Company and the Subsidiaries, except as otherwise disclosed in
the Time of Sale Document and the Final Offering Memorandum, its and their other
affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to ensure, continued compliance therewith.


(oo)            Money Laundering.  The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all applicable jurisdictions, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines issued, administered
or enforced by any governmental agency (collectively, the “Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or the
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Company’s knowledge, threatened.


(pp)            OFAC.  For the past five years, the Company and the Subsidiaries
have not knowingly engaged in, are not now knowingly engaged in, and will not
engage in, any dealings or transactions with any individual or entity, or in any
country or territory, that at the time of the dealing or transaction is or was
the subject of any sanctions administered or enforced by the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”); neither the Company nor
the Subsidiaries nor, to the Company’s knowledge, any director, officer, agent,
employee or Affiliate of the Company or any of the Subsidiaries or other person
acting on their behalf is currently subject to any Sanctions; and the Company
will not directly or indirectly use the proceeds of the Offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of financing the
activities of or business with any person, or in any country or territory, that
currently is the subject to any U.S. sanctions administered by OFAC or in any
other manner that will result in a violation by any person (including any person
participating in the transaction whether as initial purchaser, advisor, investor
or otherwise) of U.S. sanctions administered by OFAC.


(qq)            Related Party Transactions.  No relationship, direct or
indirect, exists between or among any of the Company or any affiliate of the
Company, on the one hand, and any director, officer, member, stockholder,
customer or supplier of the Company or any affiliate of the Company, on the
other hand, which is required by the Exchange Act to be disclosed in  reports
filed by the Company with the SEC and incorporated by reference pursuant
thereto, which is not so disclosed in or incorporated into the Time of Sale
Document and the Final Offering Memorandum as required.  Except as otherwise
disclosed in the Time of Sale Document and the Final Offering Memorandum, there
are no outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any affiliate of the Company or any of their
respective family members.


(rr)            Stamp Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges required to be paid in
connection with the execution and delivery of this Agreement, the issuance or
sale of the Securities to the Initial Purchaser or the initial sale and delivery
by the Initial Purchaser of the Securities to the Subsequent Purchasers thereof.



--------------------------------------------------------------------------------

Page 12
(ss)            Recognition of the U.S. Special Resolution Regimes.


(i)            In the event that any Initial Purchaser that is a Covered Entity
becomes subject to a proceeding under a U.S. Special Resolution Regime, the
transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.


(ii)            In the event that any Initial Purchaser that is a Covered Entity
or a BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.


For purposes of this Agreement, (A) “BHC Act Affiliate” has the meaning assigned
to the term “affiliate” in, and shall be interpreted in accordance with, 12
U.S.C. § 1841(k); (B) “Covered Entity” means any of the following: (i) a
“covered entity” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §252.82(b); (ii) a “covered bank” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b); (C) “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable; and (D) “U.S. Special Resolution Regime” means each of (i) the
Federal Deposit Insurance Act and the regulations promulgated thereunder and
(ii) Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and the regulations promulgated thereunder.


(tt)            Listing.  The shares of Common Stock are registered pursuant to
Section 12b of the Exchange Act and are listed on the New York Stock Exchange
(“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the shares of Common Stock under the
Exchange Act or delisting the shares of Common Stock from NYSE.  Except as
described in the Company’s periodic filings under the Exchange Act incorporated
by reference in the Time of Sale Document or Final Offering Memorandum, the
Company has not received any notification that the SEC or NYSE is contemplating
terminating such registration or listing.


(uu)            Lock-Ups.  Each of the Company’s directors, executive officers
and the shareholders listed in Exhibit C has executed and delivered to the
Initial Purchaser a lock-up agreement in the form of Exhibit A hereto (a
“Lock-up Agreement”).  All directors, executive officers and shareholders who
are required pursuant to this Agreement to execute and deliver a Lock-up
Agreement are collectively hereinafter referred to as the “Locked-up Persons.”


(vv)            Certificates.  Each certificate signed by any officer of the
Company, delivered to the Initial Purchaser shall be deemed a representation and
warranty by the Company (and not individually by such officer) to the Initial
Purchaser with respect to the matters covered thereby.



--------------------------------------------------------------------------------

Page 13
5.            Covenants of the Company.  The Company agrees:


(a)            Securities Law Compliance.  To (i) advise the Initial Purchaser
promptly after obtaining knowledge (and, if requested by the Initial Purchaser,
confirm such advice in writing) of (A) the issuance by any U.S. or non-U.S.
federal or state securities commission of any stop order suspending the
qualification or exemption from qualification of any of the Securities for offer
or sale in any jurisdiction, or the initiation of any proceeding for such
purpose by any U.S. or non-U.S. federal or state securities commission or other
regulatory authority, or (B) the happening of any event that makes any statement
of a material fact made in the Time of Sale Document, any Company Additional
Written Communication or the Final Offering Memorandum, untrue or that requires
the making of any additions to or changes in the Time of Sale Document, any
Company Additional Written Communication, or the Final Offering Memorandum, to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.


(b)            Offering Documents.  To (i) furnish the Initial Purchaser,
without charge, as many copies of the Time of Sale Document and the Final
Offering Memorandum, and any amendments or supplements thereto, as the Initial
Purchaser may reasonably request, and (ii) promptly prepare, upon the Initial
Purchaser’s reasonable request, any amendment or supplement to the Time of Sale
Document or Final Offering Memorandum that the Initial Purchaser, upon advice of
legal counsel, determines may be necessary in connection with Exempt Resales
(and the Company hereby consents to the use of the Time of Sale Document and the
Final Offering Memorandum, and any amendments and supplements thereto, by the
Initial Purchaser in connection with Exempt Resales).


(c)            Consent to Amendments and Supplements.  Not to amend or
supplement the Time of Sale Document or the Final Offering Memorandum prior to
the applicable Closing Date, or at any later time prior to the completion of the
resale by the Initial Purchaser of all the Securities purchased by the Initial
Purchaser, unless the Initial Purchaser (to the extent the Initial Purchaser
advises the Company in writing of such later occurrence, which advice may be
transmitted by email) shall previously have been advised thereof and shall have
provided its written consent thereto (which written consent shall not be
required for ordinary course filings under the Exchange Act that are
incorporated into the Time of Sale Document or the Final Offering Memorandum)
and which are provided to the Initial Purchaser in advance for reasonable
comment. Prior to applicable Closing Date, or at any later time prior to the
completion of the resale by the Initial Purchaser of all the Securities
purchased by the Initial Purchaser, before using, authorizing, approving or
referring to any Company Additional Written Communications, the Company will
furnish to the Initial Purchaser and counsel for the Initial Purchaser a copy of
such written communication for review and will not make, prepare, use,
authorize, approve or refer to any such written communication to which the
Initial Purchaser reasonably objects.  The Company consents to the use by the
Initial Purchaser of a Company Additional Written Communication that contains
(i) information describing the preliminary terms of the Securities or their
offering or (ii) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.  The Company
will give the Initial Purchaser notice of its intention to make any such
communication from and after the date hereof through the Closing Date (or, if
later, through the completion of the distribution of the Securities by the
Initial Purchaser to Subsequent Purchasers (to the extent the Initial Purchaser
advises the Company in writing of such later occurrence, which advice may be
transmitted by email)) and will furnish the Initial Purchaser with copies of any
such documents a reasonable amount of time prior to such proposed filing, as the
case may be, and will not file or use any such document to which the Initial
Purchaser or its counsel reasonably shall object.



--------------------------------------------------------------------------------

Page 14
(d)            Preparation of Amendments and Supplements to Offering Documents. 
So long as the Initial Purchaser shall hold any of the Securities (to the extent
the Initial Purchaser advises the Company in writing of such later occurrence,
which advice may be transmitted by email), (i) if any event shall occur as a
result of which, in the reasonable judgment of the Company or the Initial
Purchaser (or counsel for the Initial Purchaser), it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of the
Company, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Initial Purchaser) so that (A) as so amended or supplemented, the Time of
Sale Document and the Final Offering Memorandum will not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) the Time of Sale Document and the Final Offering
Memorandum will comply with Applicable Law and (ii) if in the reasonable
judgment of the Company it becomes necessary or advisable to amend or supplement
the Time of Sale Document or the Final Offering Memorandum so that the Time of
Sale Document and the Final Offering Memorandum will contain all of the
information specified in, and meet the requirements of, Rule 144A(d)(4) of the
Securities Act, to prepare an appropriate amendment or supplement to the Time of
Sale Document or the Final Offering Memorandum (in form and substance reasonably
satisfactory to the Initial Purchaser) so that the Time of Sale Document or the
Final Offering Memorandum, as so amended or supplemented, will contain the
information specified in, and meet the requirements of, such Rule.


(e)            “Blue Sky” Law Compliance.  To cooperate with the Initial
Purchaser and the Initial Purchaser’s counsel in connection with the
qualification of the Securities under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions as the Initial Purchaser may reasonably request
and continue such qualification in effect so long as reasonably required for
Exempt Resales; provided that in connection therewith the Company shall not be
required to (i) qualify as a foreign corporation in any jurisdiction in which it
would not otherwise be required to so qualify, (ii) file a general consent to
service of process in any such jurisdiction, or (iii) subject itself to taxation
in any jurisdiction in which it would not otherwise be subject.  The Company
will advise the Initial Purchaser promptly of the suspension of any such
exemption relating to the Securities for offering, sale or trading in any
jurisdiction or any initiation or threat of any proceeding for any such purpose,
and in the event of the issuance of any order suspending such exemption, the
Company shall use its best efforts to obtain the withdrawal thereof at the
earliest possible moment.


(f)            Payment of Expenses.  Whether or not any of the Offering or the
Transactions are consummated or this Agreement is terminated, to pay (i) all
costs, expenses, fees and transfer taxes incident to and in connection with: (A)
the preparation, printing and distribution of the Time of Sale Document and the
Final Offering Memorandum and any Canadian “wrapper” and all amendments and
supplements thereto (including, without limitation, financial statements and
exhibits), and all other agreements, memoranda, correspondence and other
documents prepared and delivered in connection herewith, (B) the negotiation,
printing, processing and distribution (including, without limitation, word
processing and duplication costs) and delivery of, each of the Documents, (C)
the preparation, issuance and delivery of the Securities, (D) the qualification
of the Securities for offer and sale under the securities or “Blue Sky” laws of
U.S. state or non-U.S. jurisdictions (including, without limitation, the fees
and disbursements of the Initial Purchaser’s counsel relating to such
registration or qualification; provided such fees and disbursements shall not
exceed $15,000), (E) the listing of the Conversion Shares on the NYSE and/or any
other exchange and (F) furnishing such copies of the Time of Sale Document and
the Final Offering Memorandum, and all amendments and supplements thereto, as
may reasonably be requested for use by the Initial Purchaser, (ii) all fees and
expenses of the counsel, accountants and any other experts or advisors retained
by the Company, (iii) all fees and expenses (including fees and expenses of
counsel) of the Company in connection with approval of the Securities by DTC for
“book-entry” transfer, (iv) all fees charged by rating agencies in connection
with the rating of the Securities, and (v) all fees and expenses (including fees
and expenses of counsel) of the Trustee and the Company’s transfer agent.


(g)            Use of Proceeds.  To use the proceeds of the Offering in the
manner described in the Time of Sale Document and the Final Offering Memorandum
under the caption “Use of Proceeds.”


(h)            Transaction Documents.  To do and perform all things required to
be done and performed under the Documents prior to and after the applicable
Closing Date, and to satisfy all conditions precedent to the Initial Purchaser’s
obligations hereunder to purchase the Securities.


(i)            Integration.  Not to, and to ensure that no Affiliate of the
Company will, sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any “security” (as defined in the Securities Act) that
would be integrated with the sale of the Securities in a manner that would
require the registration under the Securities Act of the sale to the Initial
Purchaser or to the Subsequent Purchasers of the Securities.



--------------------------------------------------------------------------------

Page 15
(j)            Stabilization or Manipulation.  Not to take, and to ensure that
no Affiliate of the Company will take, directly or indirectly, any action
designed to or that could be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.


(k)            DTC.  To use its reasonable best efforts to permit the Securities
to be eligible for clearance and settlement through DTC.


(l)            Rule 144A Information.  For so long as any of the Securities
remain outstanding, during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, to make available, upon request, to any
owner of the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by Rule 144A(d)(4) under the Securities Act.


(m)            Furnish Trustee and Noteholder Reports.  For so long as any of
the Securities remain outstanding, to furnish to the Initial Purchaser copies of
all reports and other communications (financial or otherwise) furnished by the
Company to the Trustee or to the holders of the Securities and, as soon as
available, copies of any reports or financial statements furnished to or filed
by the Company with the SEC or any national securities exchange on which any
class of securities of the Company may be listed, provided that the reports or
financial statements required to be delivered pursuant to this clause (m) which
are made available via EDGAR, or any successor system of the SEC, shall be
deemed delivered to the Trustee and Initial Purchaser on the date such documents
are made so available.


(n)            No General Solicitation.  Not to, and not to authorize or permit
any person acting on its behalf to, solicit any offer to buy or offer to sell
the Securities (i) by means of any form of general solicitation or general
advertising (including, without limitation, as such terms are used in Regulation
D under the Securities Act), other than any General Solicitation with the
consent of the Initial Purchaser and set forth on Schedule III or (ii in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.  Before making, preparing, using, authorizing or distributing
any General Solicitation, the Company will furnish to the Initial Purchaser a
copy of such communication for review and will not make, prepare, use,
authorize, approve or distribute any such communication to which the Initial
Purchaser reasonably objects.


(o)            Sale of Restricted Securities.  During the one year period after
the applicable Closing Date (or such shorter period as may be provided for in
Rule 144 under the Securities Act, as the same may be in effect from time to
time), to not, and to not permit any current or future Subsidiaries of either
the Company or any other Affiliates controlled by the Company to, resell any of
the Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by the Company, any current or future Subsidiaries or any other
Affiliates controlled by the Company, except pursuant to an effective
registration statement under the Securities Act.


(p)            Stamp Taxes.  To pay all stamp or other issuance or transfer
taxes or duties other similar fees or charges which may be imposed by any
governmental or regulatory authority, as applicable, in connection with the
execution and delivery of this Agreement or the issuance or sale of the
Securities to the Initial Purchaser.


(q)            Transfer Agent.  To engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock, including the Conversion
Shares.


(r)            Conversion Shares.  To reserve and keep available at all times,
free of pre-emptive rights, the full number of Conversion Shares issuable upon
conversion of the Securities.



--------------------------------------------------------------------------------

Page 16
(s)            Company Lock-Up.  During the period commencing on and including
the date hereof and continuing through and including the 90th day following the
date of the Final Offering Memorandum (such period, extended as described below,
being referred to herein as the “Lock-up Period”), the Company will not, without
the prior written consent of the Initial Purchaser (which consent may be
withheld in its sole discretion), directly or indirectly:  (i) sell, offer to
sell, contract to sell or lend any Common Stock or Related Securities (as
defined below); (ii) effect any short sale, or establish or increase any “put
equivalent position” (as defined in Rule 16a-1(h) under the Exchange Act) or
liquidate or decrease any “call equivalent position” (as defined in Rule
16a-1(b) under the Exchange Act) of any Common Stock or Related Securities;
(iii) pledge, hypothecate or grant any security interest in any Common Stock or
Related Securities; (iv) in any other way transfer or dispose of any Common
Stock or Related Securities; (v) enter into any swap, hedge or similar
arrangement or agreement that transfers, in whole or in part, the economic risk
of ownership of any Common Stock or Related Securities, regardless of whether
any such transaction is to be settled in securities, in cash or otherwise; (vi)
announce the offering of any Common Stock or Related Securities; (vii) file any
registration statement under the Securities Act in respect of any Common Stock
or Related Securities (other than a Registration Statement on Form S-8 or as
otherwise contemplated by this Agreement); or (viii) publicly announce the
intention to do any of the foregoing; provided, however, that the Company may
(A) affect the transactions contemplated hereby, (B) issue shares of Common
Stock or Related Securities or other equity awards in connection with entry into
an employment agreement between the Company and Savneet Singh, (C) issue shares
of Common Stock or Related Securities or other equity awards pursuant to any
stock option, stock bonus or other equity plan or arrangement described in the
Time of Sale Document and the Final Offering Memorandum and (D) issue shares of
Common Stock in an aggregate number of up to 5% of the aggregate number of
shares of Common Stock outstanding immediately following the Offering in
connection with the acquisition by the Company or any of the Subsidiaries of the
securities, business, property or other assets of another person or business
entity or pursuant to any employee benefit plan assumed by the Company in
connection with any such acquisition, provided further that in the case of any
issuance under clause (B), (C) or (D) above, it shall be a condition of such
issuance that any recipient of Common Stock or Related Securities shall agree
not to transfer such Common Stock or Related Securities for the duration of the
Lock-up Period.  For purposes of the foregoing, “Related Securities” shall mean
any options or warrants or other rights to acquire Common Stock or any
securities exchangeable or exercisable for or convertible into Common Stock, or
to acquire other securities or rights ultimately exchangeable or exercisable
for, or convertible into, Common Stock.


6.            Representations and Warranties of the Initial Purchaser.  The
Initial Purchaser represents and warrants that:


(a)            Initial Purchaser Status, Resale Terms.  It is a QIB and it will
offer the Securities for resale only upon the terms and conditions set forth in
this Agreement and in the Time of Sale Document and the Final Offering
Memorandum.


(b)            Sale of Restricted Securities.  It will offer and sell the
Securities only to persons reasonably believed by the Initial Purchaser to be
QIBs; provided, however, that in purchasing such Securities, such persons are
deemed to have represented and agreed as provided under the caption “Transfer
Restrictions” contained in the Time of Sale Document and the Final Offering
Memorandum.


7.            Conditions.  The obligations of the Initial Purchaser hereunder
are subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:


(a)            Closing Deliverables.  The Initial Purchaser shall have received
on the applicable Closing Date:



 
(i)
Officers’ Certificate.  A certificate dated the applicable Closing Date, signed
by (1) the Chief Executive Officer and (2) the principal financial or accounting
officer of the Company, on behalf of the Company, to the effect that (a) the
representations and warranties set forth in Section 4 hereof are true and
correct with the same force and effect as though expressly made at and as of the
applicable Closing Date, (b) the Company has performed and complied with all
agreements and satisfied all conditions on its part to be performed or satisfied
at or prior to the applicable Closing Date, (c) at the applicable Closing Date,
since the date hereof or since the date of the most recent financial statements
in the Time of Sale Document and the Final Offering Memorandum (exclusive of any
amendment or supplement thereto after the date hereof), no event or events have
occurred, no information has become known nor does any condition exist that,
individually or in the aggregate, would have a Material Adverse Effect, (d)
since the date of the most recent financial statements in the Time of Sale
Document and the Final Offering Memorandum (exclusive of any amendment or
supplement thereto after the date hereof), other than as described in the Time
of Sale Document and the Final Offering Memorandum or contemplated hereby,
neither the Company nor any Subsidiary has incurred any liabilities or
obligations, direct or contingent, not in the ordinary course of business, that
are material to the Company and the Subsidiaries, taken as a whole, or entered
into any transactions not in the ordinary course of business that are material
to the business, condition (financial or otherwise) or results of operations or
prospects of the Company and the Subsidiaries, taken as a whole, and there has
not been any change in the capital stock or long-term indebtedness of the
Company or any Subsidiary of the Company that is material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and the Subsidiaries, taken as a whole, and (e) the sale of the
Securities has not been enjoined (temporarily or permanently).


 
(ii)
Secretary’s Certificate.  A certificate, dated the applicable Closing Date,
executed by the Secretary of the Company, certifying such matters as the Initial
Purchaser may reasonably request.






--------------------------------------------------------------------------------

Page 17

  (iii)

Good Standing Certificates.  A certificate evidencing qualification in good
standing of the Company issued by the Secretary of State of Delaware as of a
date within five days prior to the applicable Closing Date.


 
(iv)
Company Counsel Opinion.  The opinion of Gibson, Dunn & Crutcher LLP, counsel to
the Company, dated the applicable Closing Date, in the form of Exhibit B
attached hereto.


 
(v)

Initial Purchaser’s Counsel Opinion.  An opinion, dated the applicable Closing
Date, of White & Case LLP, counsel to the Initial Purchaser, in form
satisfactory to the Initial Purchaser covering such matters as are customarily
covered in such opinions.


  (vi)

Comfort Letters.  The Initial Purchaser shall have received from BDO USA, LLP,
the registered public or certified public accountants of the Company, (A) a
customary initial comfort letter delivered according to Statement of Auditing
Standards No. 72 (or any successor bulletin), dated the date hereof, in form and
substance reasonably satisfactory to the Initial Purchaser and its counsel, with
respect to the financial statements and certain financial information contained
in the Time of Sale Document and the Final Offering Memorandum, and (B) a
customary “bring-down” comfort letter, dated the applicable Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser and its
counsel, which includes, among other things, a reaffirmation of the statements
made in its initial letter furnished pursuant to clause (A) with respect to such
financial statements and financial information contained in the Time of Sale
Document and the Final Offering Memorandum.


   (vii)
 Chief Financial Officer’s Back-Up Certificate.  A Chief  Financial Officers’
Back-Up Certificate, dated as of the date hereof and as of the Closing Date,
executed by the Chief Financial Officer of the Company providing back-up
disclosure support as specified therein, in form and substance reasonably
satisfactory to the Initial Purchaser and its counsel.



(b)            Executed Documents.  The Initial Purchaser shall have received
fully executed originals of each Document (each of which shall be in full force
and effect on terms reasonably satisfactory to the Initial Purchaser), and each
opinion, certificate, letter and other document to be delivered in connection
with the Offering or any other Transaction.



--------------------------------------------------------------------------------

Page 18
(c)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is given in the Time of Sale Document (exclusive of any
amendment or supplement thereto), there shall not have been any Material Adverse
Change that could, in the sole judgment of the Initial Purchaser be expected to
(i) make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Document and the Final Offering Memorandum, or (ii)
materially impair the investment quality of any of the Securities.


(d)            No Hostilities.  No outbreak or escalation of hostilities or
other national or international calamity or crisis, including acts of terrorism,
or material adverse change or disruption in economic conditions in, or in the
financial markets of, the United States (it being understood that any such
change or disruption shall be relative to such conditions and markets as in
effect on the date hereof) has occurred, if the effect of such outbreak,
escalation, calamity, crisis, act or material adverse change in the economic
conditions in, or in the financial markets of, the United States could be
reasonably expected to make it, in the Initial Purchaser’s sole judgment,
impracticable or inadvisable to market or proceed with the offering or delivery
of the Securities on the terms and in the manner contemplated in the Time of
Sale Document and the Final Offering Memorandum or to enforce contracts for the
sale of any of the Securities.


(e)            No Suspension in Trading; Banking Moratorium.  (i) Trading in the
Company’s Common Stock shall not have been suspended by the SEC or NYSE, (ii) a
suspension or material limitation of trading generally in securities on the New
York Stock Exchange or any setting of limitations on prices for securities shall
not have occurred on any such exchange or market, (iii) there has been no
declaration of a banking moratorium by any Governmental Authority or the taking
of any action by any Governmental Authority after the date hereof in respect of
its monetary or fiscal affairs, (iv) there has been no suspension or limitation
of trading in securities of the Company or (v) there has been no a material
disruption in settlement or clearing services that, in the case of clause (ii)
or (iii) of this paragraph, in the Initial Purchaser’s sole judgment could
reasonably be expected to have a material adverse effect on the financial
markets in the United States or elsewhere.


(f)            Listing of Conversion Shares. At the Closing Date, the Company
shall have submitted a supplemental listing notice to NYSE with respect to the
Conversion Shares.


(g)            Lock-Up.  The Initial Purchaser shall have received an executed
Lock-Up Agreement from each Locked-up Person.


(h)            Additional Documents.  On or prior to the Closing Date, the
Company shall have furnished to the Initial Purchaser such further certificates
and documents as the Initial Purchaser may reasonably request.


All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.


8.            Indemnification and Contribution.


(a)            Indemnification by the Company. The Company agrees to indemnify
and hold harmless the Initial Purchaser, its affiliates, directors, officers,
employees and agents, and each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, against any losses, claims, damages or liabilities of any
kind to which the Initial Purchaser, affiliate, director, officer, employee,
agent or such controlling person may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company), insofar as any
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon:



 
(i)
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document, any Company
Additional Written Communication or the Final Offering Memorandum, or any
amendment or supplement thereto; or
       
(ii)
the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;



and, subject to the provisions hereof, will reimburse, as incurred, the Initial
Purchaser and its affiliates, directors, officers, employees, agents and each
such controlling persons for any legal or other expenses reasonably incurred by
such person in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, the Company will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum or any amendment or supplement
thereto in reliance upon and in conformity with written information concerning
the Initial Purchaser furnished to the Company by the Initial Purchaser
specifically for use therein, it being understood and agreed that the only such
information furnished by the Initial Purchaser to the Company consists of the
information set forth in Section 12.  The indemnity agreement set forth in this
Section shall be in addition to any liability that the Company may otherwise
have to the indemnified parties.



--------------------------------------------------------------------------------

Page 19
(b)            Indemnification by the Initial Purchaser.  The Initial Purchaser
agrees to indemnify and hold harmless each of the Company and its directors,
officers and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
losses, claims, damages, liabilities or expenses to which the Company or any
such director, officer, employee or agent or controlling person may become
subject under the Securities Act, the Exchange Act or otherwise, insofar as a
court of competent jurisdiction shall have determined by a final, unappealable
judgment that such losses, claims, damages, liabilities or expenses (or actions
in respect thereof) have resulted solely from (i) any untrue statement or
alleged untrue statement of any material fact contained in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
or any amendment or supplement thereto or (ii) the omission or the alleged
omission to state in the Documents a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and, subject to the provisions hereof, will reimburse, as
incurred, the Company and its affiliates, directors, officers, employees, agents
and each such controlling persons for any legal or other expenses reasonably
incurred by such person in connection with investigating, defending against,
settling, compromising, paying or appearing as a third-party witness in
connection with any such loss, claim, damage, liability, expense or action in
respect thereof; provided, however, the Initial Purchaser will not be liable in
any such case to the extent (but only to the extent) that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information concerning the Initial Purchaser
furnished to the Company by the Initial Purchaser specifically for use therein
as set forth in Section 12; and, subject to the limitation set forth immediately
preceding this clause, will reimburse, as incurred, any legal or other expenses
reasonably incurred by the Company or any such director, officer or controlling
person in connection with any such loss, claim, damage, liability, expense or
action in respect thereof.  The indemnity agreement set forth in this Section
shall be in addition to any liability that the Initial Purchaser may otherwise
have to the indemnified parties.


(c)            Notifications and Other Indemnification Procedures.  As promptly
as reasonably practicable after receipt by an indemnified party under this
Section of notice of the commencement of any action for which such indemnified
party is entitled to indemnification under this Section, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section, notify the indemnifying party of the commencement thereof in
writing; but the omission to so notify the indemnifying party (i) will not
relieve such indemnifying party from any liability under Section 8(a) or (b)
above unless and only to the extent it is materially prejudiced as a proximate
result thereof and (ii) will not, in any event, relieve the indemnifying party
from any obligations to any indemnified party other than the indemnification
obligation provided in Section 8(a) and (b) above.  In case any such action is
brought against any indemnified party, and it notifies the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may elect, jointly with any other
indemnifying party similarly notified by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party; provided, however, that if (i) the use
of counsel chosen by the indemnifying party to represent the indemnified party
would present such counsel with a conflict of interest, (ii) the defendants in
any such action include both the indemnified party and the indemnifying party,
and the indemnified party shall have concluded that a conflict may arise between
the positions of the indemnifying party and the indemnified party in conducting
the defense of any such action or that there may be one or more legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after receipt by the indemnifying party of notice of the institution of
such action, then, in each such case, the indemnifying party shall not have the
right to direct the defense of such action on behalf of such indemnified party
or parties and such indemnified party or parties shall have the right to select
separate counsel to defend such action on behalf of such indemnified party or
parties at the expense of the indemnifying party.  After notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof and approval by such indemnified party of counsel appointed to
defend such action, the indemnifying party will not be liable to such
indemnified party under this Section for any legal or other expenses, other than
reasonable costs of investigation, subsequently incurred by such indemnified
party in connection with the defense thereof, unless (i) the indemnified party
shall have employed separate counsel in accordance with the proviso to the
immediately preceding sentence (it being understood, however, that in connection
with such action the indemnifying party shall not be liable for the fees and
expenses of more than one separate counsel (in addition to local counsel) in any
one action or separate but substantially similar actions in the same
jurisdiction arising out of the same general allegations or circumstances,
designated by the Initial Purchaser in the case of Section 8(a) or the Company
in the case of Section 8(b), representing the indemnified parties under such
Section 8(a) or (b), as the case may be, who are parties to such action or
actions), (ii) the indemnifying party has authorized in writing the employment
of counsel for the indemnified party at the expense of the indemnifying party or
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred.  After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnifying party waived in writing its rights under this Section, in
which case the indemnified party may effect such a settlement without such
consent.


(d)            Settlements.  No indemnifying party shall be liable under this
Section for any settlement of any claim or action (or threatened claim or
action) effected without its written consent, which shall not be unreasonably
withheld, but if a claim or action settled with its written consent, or if there
be a final judgment for the plaintiff with respect to any such claim or action,
each indemnifying party jointly and severally agrees, subject to the exceptions
and limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment.  No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.  Notwithstanding the
foregoing, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for legal or other
expenses as contemplated by Section 8(c) hereof, the indemnifying party agrees
that it shall be liable for any settlement or compromise of, or consent to the
entry of any judgment with respect to, any pending or threatened action or claim
effected without its written consent if (i) such settlement is entered into more
than 60 days after receipt by such indemnifying party of the aforesaid request
and (ii) such indemnifying party shall not have reimbursed the indemnified party
in accordance with such request prior to the date of such settlement or
compromise of, or consent to the entry of such judgment.



--------------------------------------------------------------------------------

Page 20
(e)            Contribution.  In circumstances in which the indemnity agreements
provided for in this Section is unavailable to, or insufficient to hold
harmless, an indemnified party in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof), each indemnifying
party, in order to provide for just and equitable contributions, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the Offering or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties, on the one hand, and the indemnified party, on
the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof).  The relative benefits received by
the Company, on the one hand, and the Initial Purchaser, on the other hand,
shall be deemed to be in the same proportion as the total proceeds from the
Offering (before deducting expenses) received by the Company bear to the total
discounts and commissions received by the Initial Purchaser.  The relative fault
of the parties shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Initial Purchaser pursuant to Section 8(b)
above, on the other hand, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omissions, and any other equitable considerations
appropriate in the circumstances.


(f)            Equitable Consideration.  Each of the Company and the Initial
Purchaser agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e). 
Notwithstanding any other provision of this Section, the Initial Purchaser shall
not be obligated to make contributions hereunder that in the aggregate exceed
the total discounts, commissions and other compensation received by such Initial
Purchaser under this Agreement, less the aggregate amount of any damages that
such Initial Purchaser has otherwise been required to pay by reason of the
untrue or alleged untrue statements or the omissions or alleged omissions to
state a material fact.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of Section 8(e), each director, officer,
employee and affiliate of the Initial Purchaser, and each person, if any, who
controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Initial Purchaser, and each director, officer, and employee
of the Company and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
shall have the same rights to contribution as the Company.


9.            Termination.  The Initial Purchaser may terminate this Agreement
(i) at any time prior to the applicable Closing Date by written notice to the
Company if any of the events described in Sections 7(c) (No Material Adverse
Change), 7(d) (No Hostilities) or 7(e) (No Suspension in Trading; Banking
Moratorium) shall have occurred or if the Initial Purchaser shall decline to
purchase the Securities for any reason permitted by this Agreement or (ii) on
the applicable Closing Date if any condition described in Section 7 is not
fulfilled or waived in writing by the Initial Purchaser on or prior to the
applicable Closing Date.  Any termination pursuant to this Section shall be
without liability on the part of (a) the Company to the Initial Purchaser,
except that the Company shall be obligated to reimburse the Initial Purchaser
for all documented out-of-pocket expenses reasonably incurred, unless the
termination results from any of the events described in Section 7(d) or Sections
7(e)(ii), (iii) or (v), and upon demand the Company shall pay the full amount
thereof to the Initial Purchaser, or (b) the Initial Purchaser to the Company,
except, in the case of each of clauses (a) and (b), that the provisions of
Sections 9 and 10 hereof shall at all times be effective and shall survive such
termination.


10.            Survival.  The representations and warranties, covenants,
indemnities and contribution and expense reimbursement provisions and other
agreements of the Company set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the Initial Purchaser, (ii) the acceptance of the Securities, and
payment for them hereunder, and (iii) any termination of this Agreement.


11.            No Fiduciary Relationship.  The Company hereby acknowledges that
the Initial Purchaser is acting solely as initial purchaser in connection with
the purchase and sale of the Securities. The Company further acknowledges that
the Initial Purchaser is acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis, and in no event
do the parties intend that the Initial Purchaser act or be responsible as a
fiduciary to the Company or their management, stockholders or creditors or any
other person in connection with any activity that the Initial Purchaser may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof.  The Initial Purchaser
hereby expressly disclaims any fiduciary or similar obligations to the Company,
either in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Initial
Purchaser agree that they are each responsible for making their own independent
judgments with respect to any such transactions and that any opinions or views
expressed by the Initial Purchaser to the Company regarding such transactions,
including, but not limited to, any opinions or views with respect to the price
or market for the Securities, do not constitute advice or recommendations to the
Company. The Company hereby waives and releases, to the fullest extent permitted
by law, any claims that either of the Company may have against the Initial
Purchaser with respect to any breach or alleged breach of any fiduciary or
similar duty to the Company in connection with the transactions contemplated by
this Agreement or any matters leading up to such transactions.



--------------------------------------------------------------------------------

Page 21
12.            Information Supplied by Initial Purchaser.  The Company hereby
acknowledges that, for purposes of Section 4(b) and Section 8, the only
information that the Initial Purchaser has furnished to the Company specifically
for use in the Preliminary Offering Memorandum or the Final Offering Memorandum
are the statements set forth in (a) the third paragraph and (b) the third
sentence of the sixth paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum.


13.            Miscellaneous.


(a)            Notices.  Notices given pursuant to any provision of this
Agreement shall be addressed as follows: (i) if to the Company, to: 8383 Seneca
Turnpike, New Hartford, NY 13413, Attention: Bryan Menar, with a copy to:
Gibson, Dunn & Crutcher LLP, 200 Park Avenue, New York, NY 10166, Attention:
Glenn Pollner, and (ii) if to the Initial Purchaser, to: Jefferies LLC, 520
Madison Avenue, New York, NY 10022, with a copy to: White & Case LLP, 1221
Avenue of the Americas, New York, NY 10020, Attention: Colin Diamond (or in any
case to such other address as the person to be notified may have requested in
writing).


(b)            Beneficiaries.  This Agreement has been and is made solely for
the benefit of and shall be binding upon the Company, the Initial Purchaser and
to the extent provided in Section 8 hereof, the controlling persons, affiliates,
officers, directors, partners, employees, representatives and agents referred to
in Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchaser merely because of such
purchase.


(c)            Governing Law; Jurisdiction; Waiver of Jury Trial; Venue.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.  The Initial Purchaser and the Company hereby expressly
and irrevocably (i) submit to the exclusive jurisdiction of the federal and
state courts sitting in the Borough of Manhattan in the City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
Transactions, and (ii) waive (a) their right to a trial by jury in any legal
action or proceeding relating to this Agreement, the Transactions or any course
of conduct, course of dealing, statements (whether verbal or written) or actions
of the Initial Purchaser and for any counterclaim related to any of the
foregoing and (b) any obligation which they may have or hereafter may have to
the laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum.


(d)            Entire Agreement; Counterparts.  Except with respect to Section 5
of that certain agreement dated February 14, 2019 between the Company and the
Initial Purchaser, this Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.  This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.


(e)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


(f)            Separability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


(g)            Amendment.  This Agreement may be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may be given, provided that the same are in writing and signed by all of the
signatories hereto.


(h)            USA Patriot Act.  The parties acknowledge that in accordance with
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), the Initial Purchaser is required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of its clients, as well as other
information that will allow the Initial Purchaser to properly identify their
clients.

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchaser.



 
Very truly yours,
         
 PAR TECHNOLOGY CORPORATION
         
By:
/s/ Savneet Singh
   
Name:
Savneet Singh
   
Title:
Chief Executive Officer



Accepted and Agreed to:
         
JEFFERIES LLC
         
By:
/s/ Colyer Curtis
   
Name:
Colyer Curtis
   
Title:
Managing Director
 

--------------------------------------------------------------------------------


 SCHEDULE I


PRICING SUPPLEMENT


Pricing Term Sheet, dated April 10, 2019


PAR TECHNOLOGY CORPORATION


$70,000,000 PRINCIPAL AMOUNT OF
4.500% CONVERTIBLE SENIOR NOTES DUE 2024


The information in this pricing term sheet supplements the preliminary offering
memorandum, dated April 9, 2019, of PAR Technology Corporation (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent therewith. In all other respects,
this pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum, including all documents incorporated by
reference therein. Terms used herein but not defined herein shall have the
respective meanings set forth in the Preliminary Offering Memorandum. All
references to dollar amounts are references to U.S. dollars.
Issuer:
PAR Technology Corporation, a Delaware corporation.
 
Ticker/Exchange for Common Stock:
PAR / New York Stock Exchange.
 
Securities Offered:
4.500% Convertible Senior Notes due 2024 (the “notes”).
 
Aggregate Principal Amount of Notes Offered:
$70,000,000 aggregate principal amount of notes ($80,000,000 if the initial
purchaser exercises its option to purchase additional notes in full).
 
Maturity Date:
April 15, 2024 unless earlier converted, redeemed or purchased.
 
Interest:
4.500% per year. Interest will accrue from April 15, 2019. Interest will be
payable semiannually in arrears on April 15 and October 15 of each year,
beginning on October 15, 2019.
 
Regular Record Dates:
April 1 and October 1 of each year.
 
Offering Price:
100% of principal, plus accrued interest, if any, from April 15, 2019.
 
Last Reported Sale Price of our Common Stock on April 10, 2019:
$21.55 per share.
 
 
Initial Conversion Rate:
35.0217 shares of our common stock per $1,000 principal amount of notes.
 
Initial Conversion Price:
$28.55 per share of our common stock.
 
Conversion Premium:
Approximately 32.5% above the last reported sale price of our common stock on
April 10, 2019.
 
Sole Book-Running Manager:
Jefferies LLC
 
Pricing Date:
April 10, 2019
 
Trade Date:
April 11, 2019
 
Expected Settlement Date:
April 15, 2019
 
CUSIP Number:
698884 AA1
 
ISIN:
US698884AA18
 
Use of Proceeds:
We intend to use the net proceeds from the offering to repay in full amounts
outstanding under our Credit Facility, which were approximately $16.1 million as
of March 31, 2019, and terminate the Credit Facility. We intend to use the
remaining proceeds from the offering (including any net proceeds from the sale
of any additional notes that may be sold should the initial purchaser exercise
its option to purchase additional notes) for general corporate purposes,
including funding investment in our Brink business and for other working capital
needs. We may also use a portion of the proceeds to acquire or invest in other
assets complementary to our business. See “Use of Proceeds” in the Preliminary
Offering Memorandum.
 
Adjustments to Shares Delivered upon Conversion upon a Make-Whole Fundamental
Change:
The following table sets forth the number of additional shares that will be
added to the conversion rate per $1,000 principal amount of notes for each stock
price and effective date set forth below:




--------------------------------------------------------------------------------




STOCK PRICE
EFFECTIVE DATE / DATE OF
           
NOTICE  OF REDEMPTION
 
$21.55
 
$25.00

 
$28.55
 
$33.00

 
$37.12
 
$45.00

 
$50.00
 
$55.00
 
$60.00
 
$70.00

 
$80.00
 
$100.00
April 15, 2019
 
11.3820
 
10.0623
 
7.8259
 
5.9056
 
4.6687
 
3.1539
 
2.4943
 
2.0219
 
1.6366
 
1.1140
 
0.7695
 
0.4163
April 15, 2020
 
11.3820
 
9.6503
 
7.3566
 
5.4328
 
4.2215
 
2.7805
 
2.1723
 
1.7438
 
1.3983
 
0.9397
 
0.6420
 
0.3673
April 15, 2021
 
11.3820
 
9.0583
 
6.6981
 
4.7813
 
3.6153
 
2.2939
 
1.7563
 
1.3947
 
1.1033
 
0.7297
 
0.4933
 
0.2913
April 15, 2022
 
11.3820
 
8.2183
 
5.7629
 
3.8662
 
2.7856
 
1.6561
 
1.2303
 
0.9638
 
0.7500
 
0.4926
 
0.3308
 
0.2143
April 15, 2023
 
11.3820
 
6.9623
 
4.3268
 
2.4935
 
1.5894
 
0.8339
 
0.5943
 
0.4674
 
0.3600
 
0.2440
 
0.1670
 
0.1403
April 15, 2024
 
11.3820
 
4.9783
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000
 
0.0000





The exact stock price and effective date may not be set forth in the table
above, in which case:


●
If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares will be determined by a straight-line interpolation between the number of
additional shares set forth for the higher and lower stock prices and the
earlier and the later effective dates, as applicable, based on a 365- or 366-day
year, as applicable.


●
If the stock price is greater than $100.00 (subject to adjustment in the same
manner as the stock prices set forth in the column headings of the table above),
no additional shares will be added to the conversion rate.


●
If the stock price is less than $21.55 (subject to adjustment in the same manner
as the stock prices set forth in the column headings of the table above), no
additional shares will be added to the conversion rate.



Notwithstanding the foregoing, in no event will the conversion rate be increased
as a result of this section to exceed 46.4037 shares of common stock per $1,000
principal amount of notes, subject to adjustment in the same manner, at the same
time and for the same events for which we must adjust the conversion rate as set
forth under “Description of Notes—Conversion Rights—Conversion Rate Adjustments”
in the Preliminary Offering Memorandum.


* * *


Before you invest, you should read the Preliminary Offering Memorandum and the
documents incorporated therein that the issuer has filed with the SEC for more
complete information about the issuer and the offering. You may get the
incorporated documents the issuer has filed with the SEC for free by visiting
EDGAR on the SEC website at www.sec.gov. A copy of the Company’s Preliminary
Offering Memorandum in connection with the sale of the notes may be obtained
from Jefferies LLC (Attn: Equity Syndicate Prospectus Department), 520 Madison
Avenue, 2nd Floor, New York, New York 10022, Phone: 1-877-547-6340, Email:
Prospectus_Department@Jefferies.com.


ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

--------------------------------------------------------------------------------


SCHEDULE II


LIST OF SUBSIDIARIES


Entity Name
Jurisdiction of Formation


Ausable Solutions, Inc.
Delaware
 
Brink Software Inc.
California
 
PAR Canada ULC
Alberta, Canada
 
PAR Government Systems Corporation
New York
 
PAR Technology Australia Pty Ltd
Australia
 
ParTech (Shanghai) Co., Ltd.
China
 
ParTech, Inc.
New York
 
Rome Research Corporation
New York
 
PAR Logistics Management Systems
New York
 
PAR Microsystems Domestic International Sales Corporation
New York
 
Par Microsystems, S.A. (Proprietary) Limited
South Africa
 
PAR Siva Corporation
New York
 
PAR Springer-Miller Systems Private Ltd
India
 
PAR Springer-Miller Systems, Inc.
Delaware
 
PAR U.K. Corp.
New York
 
Springer-Miller Canada, ULC
Nova Scotia, Canada
 
Springer-Miller International, LLC
Delaware
 




--------------------------------------------------------------------------------






SCHEDULE III


Press release of the Company dated April 9, 2019 relating to the announcement of
the Offering.


Press release of the Company dated April 10, 2019, relating to the announcement
of the pricing of the Offering.

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------



EXHIBIT A


FORM OF LOCK-UP AGREEMENT


April 5, 2019


JEFFERIES LLC
520 Madison Avenue
New York, New York  10022
RE:            PAR Technology Corporation (the “Company”)


Ladies and Gentlemen:


The undersigned is an owner of record or a beneficial owner of certain shares of
common stock, par value $0.02 per share, of the Company (“Shares”) or securities
convertible into or exchangeable or exercisable for Shares.  The Company
proposes to carry out an offering (the “Offering”) pursuant to Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), of Convertible
Senior Notes (the “Notes”) for which you will act as the Initial Purchaser (as
defined in the Purchase Agreement (as defined below) relating to the Offering to
which the Company is a party).  The undersigned recognizes that the Offering
will be of benefit to the undersigned and will benefit the Company.  The
undersigned acknowledges that you are relying on the representations and
agreements of the undersigned contained in this letter agreement (the “Lock-up
Agreement”) in carrying out the Offering and, at a subsequent date, entering
into a Purchase Agreement (the “Purchase Agreement”) with the Company with
respect to the Offering.


In consideration of the foregoing, and for other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
the undersigned hereby agrees that the undersigned will not, and will cause any
spouse or immediate family member (as such term is defined in Rule 16a-1(e)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
“Immediate Family Member”) of the spouse or the undersigned living in the
undersigned’s household not to, without the prior written consent of Jefferies
LLC (the “Initial Purchaser”) (which consent may be withheld in the Initial
Purchaser’s sole discretion), directly or indirectly, (1) sell, offer, contract
or grant any option to sell (including without limitation any short sale),
pledge, assign, transfer, establish an open “put equivalent position” within the
meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose of any
Shares, options or warrants to acquire Shares, or securities exchangeable or
exercisable for or convertible into Shares currently or hereafter owned either
of record or beneficially (as defined in Rule 13d-3 under the Exchange Act) by
the undersigned, the undersigned’s spouse or the Immediate Family Members of
each of the foregoing living in the undersigned’s household, (2) enter into any
swap, hedge or similar arrangement or agreement that transfers, in whole or in
part, the economic risk of ownership of all or any part of the Shares, or
securities exchangeable or exercisable for or convertible into Shares currently
or hereafter owned either of record or beneficially (as defined in Rule 13d-3
under the Exchange Act) by the undersigned regardless of whether any such
transaction is to be settled in securities, in cash or otherwise, (3) make any
demand for or exercise any right to cause to be filed a registration statement,
including any amendments thereto, with respect to the registration of any Shares
or securities exchangeable or exercisable for or convertible into Shares or any
other securities of the Company or (4) or publicly announce an intention to do
any of the foregoing, for a period commencing on the date hereof and continuing
through the close of trading on the date 90 days after the date of the Purchase
Agreement (the “Lock-up Period”); provided, that the foregoing restrictions
shall not apply to:



 
(i)
the transfer of any or all of the Shares owned by the undersigned by gift to
Immediate Family Members of the undersigned;
       
(ii)
dispositions to any trust for the direct or indirect benefit of the undersigned
and/or Immediate Family Members of the undersigned;
       
(iii)
dispositions of Shares to any corporation, partnership, limited liability
company or other entity all of the beneficial ownership interests of which are
held by the undersigned and/or Immediate Family Members of the undersigned;
       
(iv)
distributions of Shares to partners, members or stockholders of the undersigned
or to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned;
       
(v)
dispositions by will or intestate succession; provided that in the case of any
transfer pursuant this clause, any filing under Section 16(a) of the Exchange
Act, reporting a reduction in beneficial ownership of Shares, shall state that
such transfer is a disposition by will or intestate succession;
       
(vi)
transfers pursuant to an order of a court or regulatory agency; provided that in
the case of any transfer pursuant this clause, any filing under Section 16(a) of
the Exchange Act, reporting a reduction in beneficial ownership of Shares, shall
state that such transfer is pursuant to an order of a court or regulatory
agency, unless such a statement would be prohibited by any applicable law,
regulation or order of a court or regulatory authority;
       
(vii)
to transfers to a nominee or custodian of a person or entity to whom a
disposition or transfer would be permissible under clauses (i) through (vi);
       
(viii)
in the case of vesting of restricted stock or a similar security granted
pursuant to the Company’s equity incentive plans or granted as an inducement
award, the disposition of shares to the Company limited to that number of Shares
as may be necessary to meet tax obligations related to such vesting (or related
delivery) of such securities, provided, that any public report or filing under
Section 16 of the Exchange Act shall state in the footnotes thereto that the
filing relates to the vesting of restricted stock or similar security and a
related sale to meet tax obligations;
       
(ix)
the entry into any trading plan established pursuant to Rule 10b5-1 under the
Exchange Act, provided that such plan does not provide for any sales or other
dispositions of Shares during the Lock-Up Period and no public announcement or
public disclosure of entry into such plan is made or required to be made;
       
(x)
transactions relating to Shares acquired by the undersigned in open market
transactions after the completion of the Offering;
       
(xi)
the repurchase of Shares by the Company in connection with termination of the
undersigned’s employment with the Company;  and
       
(xii)
in response to a bona fide third-party takeover bid made to all holders of
Shares or any other, merger, consolidation, stock exchange or other similar
transaction whereby all or substantially all of the Shares are acquired by a
third party;



provided, however, that (A) in the case of the transactions in clauses (i)
through (iv) above, and in the case of clause (vii) in respect of a transaction
in clause (i) through (iv) above, it shall be a condition to such transfer that
the transferee executes and delivers to Jefferies LLC an agreement stating that
the transferee is receiving and holding the Shares subject to the provisions of
this letter agreement, and there shall be no further transfer of such Shares,
except in accordance with this letter agreement and (B) in the case of the
transactions in clauses (i) through (iv) and (x) above, and in the case of
clause (vii) in respect of a transaction in clause (i) through (iv) and (x)
above, it shall be a condition to such transfer that no public disclosure and no
filing by any party to the transfer (donor, donee, transferor or transferee)
under the Exchange Act shall be required nor shall be voluntarily made reporting
a reduction in beneficial ownership of the Shares in connection with such
transfer or distribution prior to the expiration of the Lock-up Period (as the
same may be extended pursuant to the terms hereof).


A-1

--------------------------------------------------------------------------------


The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares or securities convertible into or exchangeable or exercisable
for Shares held by the undersigned except in compliance with the foregoing
restrictions.


This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives, and assigns of the
undersigned.


The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this letter agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.


If (i) the Company notifies the Initial Purchaser in writing that it does not
intend to proceed with the Offering, (ii) the Purchase Agreement is not executed
before April 30, 2019 or (iii) the Purchase Agreement (other than the provisions
thereof that survive termination) terminates or is terminated prior to payment
for and delivery of the Notes, then in each case, this Lock-up Agreement shall
automatically, and without any action on the part of any other party, terminate
and be of no further force and effect, and the undersigned shall automatically
be released from the obligations under this Lock-up Agreement.


This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.



   
Printed Name of Holder
       
By:
     
Signature
           
Printed Name of Person Signing
     
(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)
 
 



A-2

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



EXHIBIT C


Dr. John W. Sammon


Douglas G. Rauch


Cynthia A. Russo


Savneet Singh


Dr. James C. Stoffel


Bryan A. Menar


Matthew R. Cicchinelli


Deanna D. Sammon


J.W. Sammon Corp.


Sammon Family Limited Partnership


Karen Sammon


C-1


--------------------------------------------------------------------------------